DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to applicant's amendment filed on 27 January 2021.  Currently Claims 1-18 are pending and have been examined.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 14 May 2020.  

Response to Arguments

Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive.

The Applicant argues on page 3 that “the user interfaces shown on these pages only include data on past energy usage, not a suggestion about an action for energy saving”. 
The Examiner respectfully disagrees.
In response to the arguments in the previously sighted pg. 459, col. 2, sec 2.2.2 – pg. 460 col. 1, par. 2 of Karajainen the Examiner notes that as part of goal setting with regard to saving energy, specifically to reduce the electricity consumption by a specific percentage advice will be given by the energy producer to the consumer.  So while the claim specifically states “the energy 

The Applicant argues on pages 3-4 that “Karjalaien fails to teach that “the data providing apparatus:” determines an acceptability level, which indicates a degree of interest in the suggestion included in the energy consumption related data based on the response data included in the energy consumption related data, based on the response data included in the user input” and does not teach “the data providing apparatus… generates new energy consumption related data that includes a new suggestion about an action for energy saving, based on the electrical power data and the determined acceptability level”. 
The Examiner respectfully disagrees.

Additionally for further clarification the Examiner points to par. 461, col. 1, bullet point items which further disclose design guidelines no how to provide information as part of feedback to users regarding energy consumption and specifically note not overloading displays (i.e. a form of a data providing device).  This can additionally be seen in the abstract which discloses that the prior art is related to the creating of a prototype device that will provide energy information to users in the hopes of improving the consumption.  While there is a mention of interviews this is related to the design of new devices so that when they are made they provide information in a way that encourages consumers to follow through with energy consumption.
This then feeds back into the previously cited sighted pg. 466, col. 1 - 5 of Karajainen notes with the providing of energy related information and the use of interviews with people is used in order to find the most accessible way to provide a motivator for a user saving energy.  As noted by Karajainen “a goal to reduce energy costs may serve as the principal motivator to save energy” but then goes on to state “it is also possible that showing costs decreases interest in saving energy”.  These two points of view indicate to the Examiner that there is a analysis being .
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad, Farugui and Sergici, Sanem and Sharif, Ahmed, The impact of informational feedback on energy consumption - A survey of the experimental evidence, 2010, Elsevier, Energy 35, pp. 1598-1608 (Year: 2010) (hereafter Ahmad) in view of Karjalainen, Sami, Consumer preferences for feedback on household electricity consumption, 2011, Energy and Building, vol. 43, pp. 458-467 (year 2011) (hereafter Karajalainen).
	
Referring to Claim 1, Ahmad teaches a system, comprising:

a data terminal configured to (see; pg. 1604, col. 1, sec. 3.3.2 – col. 2 of Ahmad teaches an information display device).

receive electrical power data from a sensor: (see; pg. 1604, col. 1, sec. 3.3.2 – col. 2 of Ahmad teaches an information display device that displays electrical usage data that is gathered from the house (i.e. sensor)).

detect user input: (see; pg. 1604, col. 2, par. 1 of Ahmad teaches interactive tools for the users to get additional information as provided by the information display device).

display energy consumption-related data received over a network: (see; pg. 1604, col. 1, sec. 3.3.2 – col. 2 of Ahmad teaches an displaying of energy usage in real time connected by information display device (IDP) using online tools).

a data providing apparatus, connected to the data terminal over the network and configured to transmit the energy consumption-related data to the data terminal over the network, (see; pg. 1604, col. 1, sec. 3.3.2 – col. 2 of Ahmad teaches providing a that is connected to utility data that provides feedback and enhanced billing treatments that provides energy usage data).

the data terminal transmits the response data and the electrical power data to the data providing apparatus over the network: (see; pg. 1604, col. 2, sec. 3.3.2.2 of Ahmad teaches a response and survey data recorded from a user and IDP device which also displays power data).

the data providing apparatus (see; pg. 1604, col. 2, par. 1 of Ahmad teaches interactive tools for the users to get additional information as provided by the information display device to display energy use data).

transmits the new energy consumption-related data to the data terminal over the network (see; pg. 1604, col. 1, sec. 3.3.2.2 – pg. 1605, col. 1 of Ahmad teaches based on the user expressing interest and wants additional information providing the requested information).

Ahmad does not explicitly disclose the following limitation, however,

Karjalainen teaches the energy consumption-related data includes a suggestion about an action for energy savings (see; pg. 459, col. 2, sec. 2.2.2) - pg. 460, col. 1, par. (2) of Karjalainen teaches energy consumption related data includes advice about action for energy savings so as to improve their energy related behavior), and 
the user input includes response data regarding the displayed energy consumption-related data that includes the suggestion (see; pg. 460, col. 1 sec. 2.2.3, par. 5 – col. 2 of Karjalainen teaches gathering user opinions to learn their understanding of electrical data that is provided and how they would like to be presented data in order to better understand it  as well as learning what type of display to deliver information to promote energy savings, as well as pg. 459, col. 2, sec. 2.2.2) - pg. 460, col. 1, par. (2) of Karjalainen teaches energy consumption related data includes advice about action for energy savings so as to improve their energy related behavior), and
determines an acceptability level, which indicates a degree of interest in the suggestion included in the energy consumption-related data, based on the response data included in the user input (see; pg. 458, col. 2, sec. 2.1, pg. 459, col. 2, sec. 2.2.2 0 pg. 460, par. 2, pg. 466, col. 1 sec. 5 – col. 2 of Karjalainen teaches determining how to get users motivated (i.e. acceptability level) to and get interested in energy consumption, which is drawn from interest based on interviews with the energy consumer (i.e. user input)), and
generates new energy consumption-related data based on the electrical power data and the determined acceptability level, (see; pg. 458, col. 2, sec. 2.1, pg. 459, col. 2, sec. 2.2.2 0 pg. 460, par. 2, pg. 466, col. 1 sec. 5 – col. 2 of Karjalainen teaches determining how to get users motivated (i.e. acceptability level) to and get interested in energy consumption, which is drawn from interest based on interviews with the energy consumer (i.e. user input) and based on interest finding a way to get users motivated and then generate information on how to save 

The Examiner notes that Ahmad teaches similar to the instant application discloses the impact of informational feedback on energy consumption with surveys and experimental evidence. Specifically, Ahmad discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Karjalainen provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad which impact of informational feedback on energy consumption with surveys and experimental evidence as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ahmad discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information.  However, Ahmad fails to disclose the energy consumption-related data includes a suggestion about an action for energy savings, the user input includes response data regarding the displayed energy consumption-related data that includes the suggestion, determines an acceptability level, which indicates a degree of interest in the suggestion included in the energy consumption-related data, based on the response data included in the user input, and generates new energy consumption-related data based on the electrical power data and the determined acceptability level.

Karjalainen discloses the energy consumption-related data includes a suggestion about an action for energy savings, the user input includes response data regarding the displayed energy 

It would be obvious to one of ordinary skill in the art to include in the electrical analysis and data presentation (system/method/apparatus) of Ahmad the energy consumption-related data includes a suggestion about an action for energy savings, the user input includes response data regarding the displayed energy consumption-related data that includes the suggestion, determines an acceptability level, which indicates a degree of interest in the suggestion included in the energy consumption-related data, based on the response data included in the user input, and generates new energy consumption-related data based on the electrical power data and the determined acceptability level as taught by Karjalainen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ahmad and Karjalainen teach the collection of energy usage and providing information based on the interest of the user and they do not contradict or diminish the other alone or when combined.

	
	Referring to Claim 2, see discussion of claim 1 above, while Ahmad in view of Karjalainen teaches the system above, Ahmad further discloses a system having the limitations of:

the data providing apparatus is configured to determine, based on the electrical power data, whether or not the consumer has implemented an action that is based on the energy consumption-related data, and to change said acceptability level based on a result of the determination (see; pg. 1604, col. 3.3.2.1 – pg. 1605, col. 1 of Ahmad teaches an information display device that provides power usage and provides to the user information 


	Referring to Claim 3, see discussion of claim 1 above, while Ahmad in view of Karjalainen teaches the system above, Ahmad further discloses a system having the limitations of:

the data providing apparatus is configured to determine the energy consumption-related data based also on data indicating a dweller attribute being a property of the consumer (see; pg. 1604, col. 1. pg. 3.3.2 of Ahmad teaches determining the energy consumption is related to residential customers or commercial data).


	Referring to Claim 7, Ahmad in view of Karjalainen teaches a method for providing energy consumption related data.  Claim 7 recites the same or similar limitations as those addressed above in claim 1, Claim 7 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 8, see discussion of claim 7 above, while Ahmad in view of Karjalainen teaches the method above Claim 8 recites the same or similar limitations as those addressed above in claim 2, Claim 8 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 9, see discussion of claim 7 above, while Ahmad in view of Karjalainen teaches the method above Claim 9 recites the same or similar limitations as those 

Referring to Claim 13, Ahmad in view of Karjalainen teaches a computer readable medium for providing energy consumption related data.  Claim 13 recites the same or similar limitations as those addressed above in claim 1, Claim 13 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 14, see discussion of claim 13 above, while Ahmad in view of Karjalainen teaches the computer readable medium above Claim 14 recites the same or similar limitations as those addressed above in claim 2, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 15, see discussion of claim 13 above, while Ahmad in view of Karjalainen teaches the computer readable medium above Claim 15 recites the same or similar limitations as those addressed above in claim 3, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 3.


Claim 4, 5, 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad, Farugui and Sergici, Sanem and Sharif, Ahmed, The impact of informational feedback on energy consumption - A survey of the experimental evidence, 2010, Elsevier, Energy 35, pp. 1598-1608 (Year: 2010) (hereafter Ahmad) in view of Karjalainen, Sami, Consumer preferences for feedback on household electricity consumption, 2011, Energy and .

	Referring to Claim 4, see discussion of claim 1 above, while Ahmad in view of Karjalainen teaches the system above, Ahmad in view of Karjalainen does not explicitly disclose a system having the limitations of, however,

Le Roux teaches the data providing apparatus is configured to transmit data including a questionnaire for inquiring about the dweller attribute to the data terminal, to acquire an answer to the questionnaire based on a content of the user input at the data terminal, and to update the data indicating the dweller attribute based on the acquired answer (see; par. [0051], par. [0068], and par. [0089] of Le Roux teaches transmit data including a survey or questionnaire for a consumer in a home and using the information to provide a specific example to help a consumer better understand the effect of selecting a demand response with respect to cost).

The Examiner notes that Ahmad teaches similar to the instant application discloses the impact of informational feedback on energy consumption with surveys and experimental evidence. Specifically, Ahmad discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Karjalainen provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad which impact of informational feedback on energy consumption with surveys and experimental evidence as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Le Roux provides the analyzing of energy usage in order to affect changes in the energy usage and as it is 

Ahmad and Karjalainen discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information.  However, Ahmad and Karjalainen fails to disclose the data providing apparatus is configured to transmit data including a questionnaire for inquiring about the dweller attribute to the data terminal, to acquire an answer to the questionnaire based on a content of the user input at the data terminal, and to update the data indicating the dweller attribute based on the acquired answer.

Le Roux discloses the data providing apparatus is configured to transmit data including a questionnaire for inquiring about the dweller attribute to the data terminal, to acquire an answer to the questionnaire based on a content of the user input at the data terminal, and to update the data indicating the dweller attribute based on the acquired answer.

It would be obvious to one of ordinary skill in the art to include in the electrical analysis and data presentation (system/method/apparatus) of Ahmad and Karjalainen the data providing apparatus is configured to transmit data including a questionnaire for inquiring about the dweller attribute to the data terminal, to acquire an answer to the questionnaire based on a content of the user input at the data terminal, and to update the data indicating the dweller attribute based on the acquired answer as taught by Le Roux since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ahmad, Karjalainen, and Le Roux 


	Referring to Claim 5, see discussion of claim 4 above, while Ahmad in view of Karjalainen in further view of Le Roux teaches the system above, Ahmad in view of Karjalainen does not explicitly disclose a system having the limitations of, however,

Le Roux teaches the data providing apparatus is configured to determine, based on the electrical power data, whether or not it is highly probable that the dweller attribute has changed, and to transmit the data including the questionnaire when determining that it is highly probable that the dweller attribute has changed (see; par. [0041]-[0042], par. [0051], par. [0068], par. [0081]-[0082], and par. [0089] of Le Roux teaches determine based on consumer energy consumption over time if the consumer is willing to be affected by demand response acceptance).

The Examiner notes that Ahmad teaches similar to the instant application discloses the impact of informational feedback on energy consumption with surveys and experimental evidence. Specifically, Ahmad discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Karjalainen provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to Ahmad which impact of informational feedback on energy consumption with surveys and experimental evidence as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Le Roux provides the analyzing of energy usage in order to affect changes in the energy usage and as it is comparable in certain respects to Ahmad and Karjalainen which impact of informational 

Ahmad and Karjalainen discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information.  However, Ahmad and Karjalainen fails to disclose the data providing apparatus is configured to determine, based on the electrical power data, whether or not it is highly probable that the dweller attribute has changed, and to transmit the data including the questionnaire when determining that it is highly probable that the dweller attribute has changed.

Le Roux discloses the data providing apparatus is configured to determine, based on the electrical power data, whether or not it is highly probable that the dweller attribute has changed, and to transmit the data including the questionnaire when determining that it is highly probable that the dweller attribute has changed.

It would be obvious to one of ordinary skill in the art to include in the electrical analysis and data presentation (system/method/apparatus) of Ahmad and Karjalainen the data providing apparatus is configured to determine, based on the electrical power data, whether or not it is highly probable that the dweller attribute has changed, and to transmit the data including the questionnaire when determining that it is highly probable that the dweller attribute has changed as taught by Le Roux since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ahmad, Karjalainen, and Le Roux teach the collection of energy usage and providing information based on the interest of the user and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 9 above, while Ahmad in view of Karjalainen teaches the method above Claim 10 recites the same or similar limitations as those addressed above in claim 4, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 11, see discussion of claim 10 above, while Ahmad in view of Karjalainen teaches the method above Claim 11 recites the same or similar limitations as those addressed above in claim 5, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 5.

Referring to Claim 16, see discussion of claim 15 above, while Ahmad in view of Karjalainen teaches the computer readable medium above Claim 16 recites the same or similar limitations as those addressed above in claim 4, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 4.

Referring to Claim 17, see discussion of claim 16 above, while Ahmad in view of Karjalainen teaches the computer readable medium above Claim 17 recites the same or similar limitations as those addressed above in claim 5, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 5.


Claim 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad, Farugui and Sergici, Sanem and Sharif, Ahmed, The impact of informational feedback .

	Referring to Claim 6, see discussion of claim 1 above, while Ahmad in view of Karjalainen teaches the system above, Ahmad in view of Karjalainen does not explicitly disclose a system having the limitations of, however,

Silverman teaches the data providing apparatus is configured to determine a stage corresponding to processes of an AIDAS formula based on a length of a period after the energy consumption-related data starts being presented, and to change wording of the energy consumption-related data to be transmitted to the data terminal based on the determined stage (see; par. [0004], par. [0127], par. [0135], and par. [0259] of Silverman teaches determining based on a processes taking into account a stage of a user the awareness, interest, desire, and readiness to perform an action in a time variant manner the willingness of a user to participate based on provided incentives and includes home energy consumption).

The Examiner notes that Ahmad teaches similar to the instant application discloses the impact of informational feedback on energy consumption with surveys and experimental evidence. Specifically, Ahmad discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Karjalainen provides consumer preferences for feedback on household electricity consumption and as it is comparable in certain respects to 

Ahmad and Karjalainen discloses multiple examples including one from California that provides users with a device that provides energy usage data and based on their interest providing additional information and as it comparable in certain respects to the instant application monitoring and providing energy consumption data that is provided to a user a level of interest and then providing them additional information.  However, Ahmad and Karjalainen fails to disclose the data providing apparatus is configured to determine a stage corresponding to processes of an AIDAS formula based on a length of a period after the energy consumption-related data starts being presented, and to change wording of the energy consumption-related data to be transmitted to the data terminal based on the determined stage.

Silverman discloses the data providing apparatus is configured to determine a stage corresponding to processes of an AIDAS formula based on a length of a period after the energy consumption-related data starts being presented, and to change wording of the energy consumption-related data to be transmitted to the data terminal based on the determined stage.

It would be obvious to one of ordinary skill in the art to include in the electrical analysis and data presentation (system/method/apparatus) of Ahmad and Karjalainen the data providing apparatus is configured to determine a stage corresponding to processes of an AIDAS formula based on a length of a period after the energy consumption-related data starts being presented, and to change wording of the energy consumption-related data to be transmitted to the data terminal based on the determined stage as taught by Silverman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 


	Referring to Claim 12, see discussion of claim 7 above, while Ahmad in view of Karjalainen teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 6, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Referring to Claim 18, see discussion of claim 13 above, while Ahmad in view of Karjalainen teaches the computer readable medium above Claim 18 recites the same or similar limitations as those addressed above in claim 6, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623